Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 46-71 are pending. Claim 71 has been added. Claims 46 and 54 have been amended. Claims 46, 49-50 and 71 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 4. Claims 47-48 and 51-70 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claims 46 and 71 are objected to because of the following informalities: Claim 46 should be rewritten to recite “….and wherein  long”.  Claim 46 should be rewritten to recite “….and wherein 55 to 67 amino acids long”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new rejection.
Claims 46, 49-50 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The claims are drawn to a C-terminal CDNF fragment comprising at least 50 consecutive amino acids of SEQ ID NO: 1 or a sequence which has at least 90% homology or identity to SEQ ID NO: 1, wherein said C-terminal CDNF fragment is a cell membrane penetrating peptide and has a protective effect on neuronal cells.
The specification does not teach the structural attributes of the claimed cell membrane penetrating peptide having at least 90% homology or identity to SEQ ID NO: 1, wherein the peptide has a protective effect on neuronal cells.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A 
Here, the specification fails to describe what part of the sequence correlate with the required activity (being a cell penetrating peptide and having a protective effect on neuronal cells). The specification does not describe which amino acids of SEQ ID NO: 1 are necessary to retain the desired activity. Note that the claims of the instant claims are very broad since the C-terminal CDNF fragment claimed can have significant change within the sequence thus resulting in thousands different unrelated peptides. 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the C-terminal CDNF fragment can by any peptide comprising at least 50 consecutive amino acids of a sequence which has at least 90% homology or identity to SEQ ID NO: 1.
However, the specification provides no specific examples of the claimed C-terminal CDNF fragment having at least 90% homology or identity to SEQ ID NO: 1. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 is drawn to a C-terminal CDNF fragment comprising SEQ ID NO: 4, wherein said C-terminal CDNF fragment is from 55-67 amino acids.
It is noted that SEQ ID NO: 4 is 61 amino acids long, thus, the claimed C-terminal CDNF fragment must be at least 61 amino acids long. To overcome this rejection, Applicant should amend the claim to recite “…..and wherein 61 to 67 amino acids long”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 46, 49-50 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouguel-Eret et al. (WO 02/079246).
With respect to claim 46, Bouguel-Eret et al. teach a protein consisting of 187 amino acids (i.e. SEQ ID NO: 1, depicted below, see claim 1), 81 amino acids of which corresponds to instantly claimed SEQ ID NO: 1 (highlighted and bolded in the sequence below).
MWCASPVAVVAFCAGLLVSHPVLTQGQEAGGRPGADCEVCKEFLNRFYKSLIDRGVNFSLDTIEKELISFCLDTKGKENRLCYYLGATKDAATKILSEVTRPMSVHMPAMKICEKLKKLDSQICELKYEKTLDLASVDLRKMRVAELKQILHSWGEECRACAEKTDYVNLIQELAPKYAATHPKTEL
Bouguel-Eret et al. further teach SEQ ID NO: 2 (see claims 2, 4-5), which consists of 163 amino acids, 81 amino acids of which corresponds to instantly claimed SEQ ID NO: 1 (highlighted and bolded in the sequence below).
QGQEAGGRPGADCEVCKEFLNRFYKSLIDRGVNFSLDTIEKELISFCLDTKGKENRLCYYLGATKDAATKILSEVTRPMSVHMPAMKICEKLKKLDSQICELKYEKTLDLASVDLRKMRVAELKQILHSWGEECRACAEKTDYVNLIQELAPKYAATHPKTEL
Bouguel-Eret et al. also teach that the 46 amino acids long polypeptide SEQ ID NO: 5 (claims 4-6), depicted below:
MRVAELKQILHSWGEECRACAEKTDYVNLIQELAPKYAATHPKTEL

Furthermore, Bouguel-Eret et al. teach that the polypeptide consists of a contiguous span of at least 50 amino acids of SEQ ID NOs: 1-2 and 5 (page 11, lines 6-9).
Given the finite number of possible fragments, one of ordinary skill in the art would have at once envisaged a fragment comprising 50-81 amino acids of instantly claimed SEQ ID NO: 1.
With respect to claims 49-50 and 71, the proteins of Bouguel-Eret et al. (i.e. SEQ ID NOs: 1-2) comprise instantly claimed SEQ ID NO: 4. 
Furthermore, as discussed above, Bouguel-Eret et al. teach that the polypeptide consists of a contiguous span of at least 50 amino acids of SEQ ID NOs: 1-2 and 5 (page 11, lines 6-9). One of ordinary skill in the art would have at once envisaged a fragment consisting of instantly claimed SEQ ID NO: 4.
Moreover, the skilled artisan starting from SEQ ID NO: 5 (comprised in SEQ ID NO: 1 of Bouguel-Eret et al.) would have easily arrived at instant SEQ ID NO: 4 by the simple addition of the 13 consecutive amino acids (relative to SEQ ID NO: 1 of Bouguel-Eret et al.).

Response to Arguments
Applicant’s arguments filed on 6/24/2021 have been fully considered but they are not persuasive.

Applicant also argues that, “[e]ven if the at least consecutive 50 amino acid residues were found within the 187 amino acid sequence of SEQ ID NO: 1 of Bouguel-Eret, there is no express or inherent disclosure within Bouguel-Eret that teaches or suggests to select the specific C-terminal CDNF fragment from the numerous possible 50-81 amino acid sequences within SEQ ID NO: 1 of Bouguel-Eret. In this way, the skilled artisan could not “at once envisage” the claimed invention from the disclosure of Bouguel-Eret. In addition to the above, Bouguel-Eret does not provide any guidance as to which fragments would retain a desired biological activity of the 187 amino acid protein, and which would not. In fact, if anything, Bouguel-Eret suggests to the skilled artisan to select the group of amino acid positions 1 to 24 of SEQ ID NO: 1, not the latter 50-81 C-terminal end amino acid residues. As such, Applicant respectfully submits that the skilled artisan, upon a reading of Bouguel-Eret, would not ‘at once envisage’ the claimed C-terminal CDNF fragment of independent claim 46 nor fairly describes, teaches, or suggests the claimed invention”.
Applicant further argues that “[t]he claimed invention unexpectedly provides for peptides capable of penetrating a cell membrane while still retaining a protective effect on neuronal cells. There is no disclosure that the 187 amino acid sequence of SEQ ID NO: 1, or fragments thereof, of Bouguel-Eret, are capable of penetrating a cell membrane while still retaining a protective effect on neuronal cells”.

The skilled artisan would have been motivated to use any of SEQ ID NOs: 1-2 and 5 (preferred sequences), and thus would have arrived at the instantly claimed C-terminal CDNF fragment. 
With respect to Applicant’s arguments regarding Bouguel-Eret suggesting to select the group of amino acid positions 1 to 24 of SEQ ID NO: 1, it should be noted that Bouguel-Eret et al. clearly teaches SEQ ID NOs: 1-2 and 5 arte among the preferred sequences. 
Furthermore, the MPEP 2141.02 states that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”. See also MPEP 2123.
With respect to Applicant’s arguments regarding unexpected results, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

For the reasons stated above the rejection is maintained.
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658